--------------------------------------------------------------------------------

Exhibit 10.38

 
AMENDMENT NO. 2
TO
CREDIT AGREEMENT
 
AMENDMENT NO. 2, dated as of March 15, 2011 (the “Amendment”) to the CREDIT
AGREEMENT dated as of December 31, 2010 (as same has been and may be further
amended, restated, supplemented or modified, the “Agreement”), by and among
ACETO CORPORATION, a New York corporation, ACETO AGRICULTURAL CHEMICALS
CORPORATION, a New York corporation, CDC PRODUCTS CORPORATION, a New York
corporation, ACETO PHARMA CORP., a Delaware corporation, ACCI REALTY CORP., a
New York corporation, ARSYNCO INC., a New Jersey corporation, ACETO REALTY LLC,
a New York limited liability company, and RISING PHARMACEUTICALS, INC. (formerly
known as Sun Acquisition Corp.), a Delaware corporation, jointly and severally,
(each a “Company” and collectively the “Companies”), the LENDERS which from time
to time are parties to this Agreement (individually, a “Lender” and,
collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national banking
association as Administrative Agent for the Lenders.
 
RECITALS
 
The Companies have requested an amendment to the Credit Agreement as set forth
herein and the Lenders and the Administrative Agent have agreed to such
amendment subject to the terms and conditions of this Amendment.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE 1.
AMENDMENT TO CREDIT AGREEMENT
 
Section 1.1.     The reference to the date “March 15, 2011” in the last sentence
of Section 6.12 of the Credit Agreement is hereby amended and replaced with the
date “April 30, 2011”.
 
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES; NO EVENT OF DEFAULT
 
Section 2.1.     The Companies hereby represent and warrant to the Lenders and
the   Administrative Agent that each of the representations and warranties set
forth in each Loan Document is true and correct is all material respects as of
the date hereof with respect to the Companies, with the same effect as though
made on the date hereof (unless any such representation and warranty is as of a
specific date, in which event, as of such date), and are hereby incorporated
herein in full by reference as if fully restated herein in its entirety.
 
Section 2.2.     To induce the Lenders and the Administrative Agent to enter
into this Amendment the Companies hereby acknowledge and agree that, as of the
date hereof, and after giving effect to the terms hereof, there exists no
Default or Event of Default.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
MISCELLANEOUS
 
Section 3.1.     The amendment herein is limited specifically to the matter set
forth above and for the specific instance and purpose for which given and does
not constitute directly or by implication an amendment or waiver of any other
provisions of the Agreement or any other Loan Document or a waiver of any
Default or Event of Default which may occur or may have occurred under the
Agreement or any other Loan Document.
 
Section 3.2.     This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.
 
Section 3.3.     THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF).
 
[next page is the signature page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have
caused this Amendment to be duly executed as of the day and year first above
written.
 
ACETO CORPORATION
ACETO AGRICULTURAL
 
CHEMICALS CORPORATION
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
   
CDC PRODUCTS CORPORATION
ACCI REALTY CORP.
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO PHARMA CORP.
ARSYNCO INC.
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO REALTY LLC
RISING PHARMACEUTICALS, INC.
By: Aceto Corporation, its Sole Member
(f/k/a Sun Acquisition Corp.)
   
By:
   
By:
   
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
     
JPMORGAN CHASE BANK, as
 
Administrative Agent and as a Lender
     
By:
     
Name:
 
Title:
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
     
By:
     
Name:
 
Title:

 
 
3